Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 6, 1997, which, upon reconsideration, adhered to its prior decision ruling, inter alia, that claimant was ineligible to receive unemployment insurance benefits because she was not totally unemployed.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding, inter alia, that claimant was not totally unemployed during part of the period she was collecting unemployment insurance benefits. Claimant became president and sole shareholder of a corporation during the relevant time period. Although claimant’s activities on behalf of *950the corporation (which included writing checks and entering into a contract for sale) were minimal and unprofitable, this does not preclude a finding that claimant was not totally unemployed and that she stood to gain financially from the continued operation of the business (see, Matter of Brooke [Commissioner of Labor], 250 AD2d 910; Matter of Bannin [Sweeney], 247 AD2d 736). Furthermore, inasmuch as claimant failed to disclose her corporate activities when certifying for benefits, the Board’s finding that claimant made willful false statements and its assessment of a recoverable overpayment are supported by substantial evidence (see, Matter of Murak [Sweeney], 244 AD2d 751). Claimant’s remaining contentions, including bias on the part of the Administrative Law Judge and the effective date of her disqualification, have been reviewed and found to be without merit.
Mikoll, J. P., Crew III, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.